Citation Nr: 1144934	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a rating in excess of 30 percent for left knee arthritis and instability for the time period beginning on September 1, 2004 but prior to April 14, 2009.

3.  Entitlement to a rating in excess of 30 percent for left knee disability, status post total knee arthroplasty, for the time period beginning on June 1, 2010.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The July 2005 rating decision, in pertinent part, denied service connection for left shoulder impingement and denied a rating in excess of 20 percent for residuals of left leg injury with arthritis and instability of the left knee, status post operative.  Thereafter, in February 2008, the RO increased the rating for the left knee arthritis and instability to 30 percent, effective from September 1, 2004, the date of the claim for increase.  As this does not represent the highest possible rating for this disability, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, on a claim for an initial or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).  

When the case was last before the Board in September 2009, the claims of entitlement to service connection for a left shoulder disability and entitlement to an increased rating for left knee arthritis and instability were remanded for additional development.  Additionally, the Board denied the Veteran's claim for a higher rating for diabetes mellitus, type II.

In May 2009 the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In an April 2010 rating decision, the RO awarded a temporary evaluation of 100 percent for the left knee disability based on treatment necessitating convalescence, effective April 14, 2009.  (The Veteran underwent a total left knee arthroplasty on April 14, 2009.)  A 30 percent rating was then assigned, effective from June 1, 2010.  As such, the Veteran has been awarded the maximum possible schedular rating for his service-connected left knee disability for the period beginning April 14, 2009 through May 31, 2010.  Thus, no controversy of law or fact remains and the Board will not consider the appropriate rating for this time periods in its decision.

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating for his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's left shoulder disability was not present during active service or within one year of the Veteran's discharge from active service, and it is not otherwise etiologically related to active service.

3.  For the time period beginning on September 1, 2004 but prior to April 14, 2009, the Veteran's left knee arthritis and instability was manifested by severe lateral instability or recurrent subluxation; neither ankylosis nor nonunion of the tibia and fibula was present.

4.  For the time period beginning on September 1, 2004 but prior to April 14, 2009, the Veteran's left knee arthritis and instability was also manifested by severe arthritis with limitation of motion; flexion was not limited to 60 degrees or less, and extension was generally full, but never limited to more than 10 degrees.

5.  For the time period beginning on April 14, 2009 but prior to June 1, 2010, the Veteran's left knee disability, status post total knee arthroplasty, was rated as 100 percent disabling based upon treatment necessitating convalescence, following the total left knee arthroplasty, which was performed on April 14, 2009.

6.  For the time period beginning on June 1, 2010, the Veteran's left knee disability, status post total knee arthroplasty, is manifested by intermediate degrees of residual weakness, pain or limitation of motion without any evidence whatsoever of instability or subluxation; extension is full, ankylosis is not present, there is no evidence of nonunion of the tibia and fibula with loose motion requiring a brace, and the disability is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in active service, nor may arthritis of the left shoulder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  For the time period beginning on September 1, 2004 but prior to April 14, 2009, the criteria for a rating in excess of 30 percent for left knee instability and arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011).

3.  For the time period beginning on September 1, 2004 but prior to April 14, 2009, the criteria for a separate 10 percent rating for left knee arthritis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

4.  For the time period beginning on June 1, 2010, the criteria for a rating in excess of 30 percent for left knee disability, status post arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5261, 5262, 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided VCAA notice to the Veteran in letters dated in April 2005, November 2009, and December 2009.  The April 2005 letter informed him of the evidence generally needed to support his claims of entitlement to service connection and an increased rating; what actions he needed to undertake; and how the VA would assist him in developing his claims.  A November 5, 2009 letter provided notice with regard to disability ratings and effective dates.  

The Board notes that, while the April 2005 notice provided to the Veteran was given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, the notice regarding disability ratings and effective dates was provided after the initial adjudication of the claims.  However, after complete and proper notice was provided, the Veteran's claims were readjudicated in a supplemental statement of the case in March 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

Additionally, the Board notes that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims and testifying at a hearing before the Board.  Viewed in such context, the furnishing of proper notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively,"  Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection and an increased rating.  Additionally, the statement of the case and the supplemental statements of the case notified the Veteran of the reasons for the denial of his applications and, in so doing, informed him of the evidence that was needed to substantiate his claims. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

As will be discussed in detail below, the Veteran was afforded VA examinations in connection with the claims.  In compliance with the September 2009 Board remand, he was most recently afforded a VA examination in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the June 2005 and January 2009 VA examinations and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) . 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2009 remand.  Specifically, the September 2009 Board remand instructed the RO to obtain additional VA and private treatment records and to afford the Veteran a VA orthopedic examination to determine the nature and etiology of any current left shoulder disability and the current severity of the left knee disability.  The examiner was requested to provide an opinion as to whether any current left shoulder disability is at as likely as not caused by or had its onset during service.  The Board finds that the RO has complied with the Board's instructions.  The additional VA and private medical records were obtained, and the January 2010 VA examination report substantially complies with the Board's September 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

	I.  Service Connection for Left Shoulder Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The Veteran contends that his currently diagnosed left shoulder disability is the result of his combat duties as a machine gunner during active service.  Specifically, he indicates that for several years as a machine gunner, he was required to carry a 35 pound weapon on his left shoulder.  He argues that the stress to his shoulder from carrying the weapon resulted in the current left shoulder disability.  He has not alleged that he had any specific left shoulder injury in service and a review of the service treatment records reflects no complaints or findings regarding the left shoulder.  

As an initial matter, the Board notes that the Veteran's DD Form 214 reflects that the Veteran received the Combat Action Ribbon.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  With regard to the Veteran's service connection claim, it is conceded that he carried a heavy weapon on his left shoulder during combat.  It is also conceded that he lifted heavy equipment as a jet engine mechanic in Vietnam, as alleged by him at the January 2010 VA examination.  However, the Board notes that the Veteran has never asserted that he suffered from any specific injury whatsoever to his left shoulder during service, combat or otherwise.  He has only maintained that his duties involved lifting and carrying heavy loads, primarily on his left shoulder.  At the Board hearing, the Veteran testified that when his shoulder bothered him during service, he would tell the corpsman, who would give him a cream for his shoulder.  As such, while it is conceded that the Veteran had combat service, and during such service he carried a heavy weapon on his left shoulder, etc., it is not conceded (nor is it alleged) that he incurred any specific or acute injury to his left shoulder during such service.

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his currently diagnosed left shoulder disability.  As indicated above, the Veteran's service treatment records do not show any complaints or findings with regard to the left shoulder.  In the Board's opinion, and as discussed further below, the evidence shows that whatever soreness the Veteran may have experienced as a result of his in-service duties carrying a heavy weapon and lifting equipment resolved without chronic residuals.  Moreover, the evidence of record contradicts any assertion that the Veteran has suffered from continuous left shoulder symptoms since service.  The first post-service left shoulder complaints are from nine years after the Veteran was discharged from service, and the medical evidence of record weighs against a finding of a nexus between the currently diagnosed left shoulder disability and active service.

The Veteran's service treatment records do not show that he complained of or sought treatment for his left shoulder.  The Board notes that at the Board hearing the Veteran indicated that he never injured his left shoulder and that he never officially sought treatment for it in that he never was seen by a physician.  He indicated that he only told the medical corpsman that he had left shoulder soreness.  He further indicated that he received some sort of topical cream, which he thought was a mentholatum type ointment.  The December 1967 medical discharge examination report notes normal upper extremities and no shoulder complaints.  The Veteran appeared before a Medical Board in August 1971 for his left knee disability and was referred to a Physical Evaluation Board.  He was medically discharged due to his left knee disability.  At that time there were no complaints or findings of a left shoulder disability.  No further physical examination is of record.  As such, the service treatment records do not establish a chronic left shoulder disability in service.

To the extent that the Veteran asserts continuity of the symptoms associated with his currently diagnosed left shoulder disability, available private and VA treatment records contradict his assertions.  For example, private treatment records dated on March 30, 1980 reflect complaints of pain in the left shoulder, which he had had since March 29, 1980.  There was no reference to any injury or left shoulder problems in service.  At the March 30, 1980 private medical visit, the Veteran indicated that he had not injured the shoulder.  On examination there was tenderness on palpation over the superior lateral aspect and over the posterior aspect of the left shoulder.  X-ray studies revealed a small calcium deposit.  The X-ray report reflects an impression of peritendinitis calcarea of the left shoulder.  The report specifically states that degenerative changes are virtually nonexistent.  

Additionally, a February 1982 private treatment record reflects that the Veteran was involved in a motor vehicle accident the previous Friday.  The Veteran was seen for stiffness and pain around the shoulder and left lateral aspect of the cervical spine.  On examination of the shoulders there was no tenderness of the acromioclavicular (AC) joint, coracoid process, and bicipital tendon.  Shoulder examination was normal.  The diagnosis was cervical strain.  A May 1984 private treatment record notes that the Veteran was involved in a motor vehicle accident wherein he was rear-ended.  He complained of numbness and tingling in the left arm.  The diagnosis was cervical strain.  

A December 2004 VA treatment record notes that the Veteran complained of left shoulder pain which had been present for three days, and which occurred after lifting.  There was no reference to any left shoulder problems during service.  A February 2005 VA treatment record notes that the Veteran's chief complaint was left shoulder pain, status post a pulling injury.  Again, there was no reference to left shoulder problems during service.  The pain was described as aching.  It increased with movement and on palpation.  Range of motion was limited.  

Although the Board finds that the Veteran is competent to say that he has experienced constant left shoulder symptomatology on a continuous basis since service, his statements are directly contradicted by the contemporaneous record.  Indeed, when seen for shoulder complaints in the 1980s and in 2004 and 2005, the Veteran made no reference to having had left shoulder problems during service.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  The initial complaints of left shoulder problems are dated approximately nine years after the Veteran's discharge from service, and are initially described as having first occurred no earlier than nine years after discharge, with no mention of his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board also points out that the Veteran filed claims for service connection shortly after service, in the 1970s, showing that he was aware of the process of filing for VA compensation benefits.  While not determinative of the instant claim, the Board notes that these initial claims involved no complaints or allegations involving the left shoulder.  Such evidence is factored in to the equation when considering any claim of continuity of left shoulder symptomatology since service.

The Board finds that the Veteran is not competent to etiologically link his currently diagnosed left shoulder disability with his service, as such a nexus opinion requires medical knowledge.  Nor has the Veteran provided any medical opinion etiologically linking his current left shoulder disability to his service.  In this respect, and as discussed above, several private medical records from the 1980s record the Veteran's history of having left shoulder problems since one of two post-service car accidents in the 1980s or another unknown incident just a day prior.  There are also VA treatment records from 2004 and 2005 reflecting current left shoulder complaints following contemporaneous lifting or pulling injuries.  These medical records reflect post-service left shoulder complaints related to post-service incidents, with no reference to service.  As such, they weigh against the Veteran's contention that his current left shoulder disability is etiologically related to service.  They also weigh against any allegation of continuity of left shoulder symptomatology since service.

Moreover, the January 2010 VA examiner opined that the Veteran's diagnosed left shoulder disability (specifically diagnosed were osteoarthritis and calcific tendinitis) is less likely than not related to his active duty military service.  In rendering this opinion, the examiner notes the Veteran's history regarding his in-service duties and his argument as to how the current left shoulder disability was incurred.  The VA examiner specifically noted that the Veteran's left shoulder complaints were initially noted nine years after discharge from service, and there is no mention or incident in the service records showing anything that may have caused a left shoulder injury.  The examiner pointed out that the Veteran successfully performed his military duties during both of his enlistment periods.  The Board finds the May 2010 VA examiner's opinion more probative than the Veteran's current statements, as the examiner's opinion was based on a review of the Veteran's claims file and the examiner provided an adequate rationale for his opinion.  Finally, the examiner incorporated the Veteran's relevant post-service treatment records as well as his reported history.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the service connection claim in this case, and service connection for left shoulder disability must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      II.  Increased Rating for Left Knee Disability

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of an already service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

Historically, the Board notes that service connection for the Veteran's left knee arthritis and instability was established in a January 1976 rating decision.  A 20 percent rating was assigned under Diagnostic Code 5257, based upon lateral instability and subluxation, effective from September 8, 1975.  The Veteran filed the instant claim for an increased rating for the left knee arthritis and instability on September 1, 2004.  In the July 2005 rating decision on appeal, a rating in excess of 20 percent was denied.  Thereafter, in a February 2008 supplemental statement of the case, the RO increased the rating to 30 percent based upon severe lateral instability, effective from the date of the claim for increase, September 1, 2004.  Thereafter, as noted above, a temporary total rating was assigned effective April 14, 2009, based upon the need for convalescence following total knee replacement surgery.  Then the RO assigned a 30 percent rating for status post left knee arthroplasty, beginning on June 1, 2010.  

For the time period on appeal beginning on September 1, 2004 but prior to April 14, 2009, the RO rated Veteran's left knee arthritis and instability as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for severe recurrent subluxation or lateral instability.  Beginning on June 1, 2010, the RO assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for left knee injury status post total knee arthoplasty.

Diagnostic Code 5257 provides for assignment of a 10 percent disability rating when there is slight recurrent subluxation or lateral instability, a 20 percent disability rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent disability rating for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  As such, 30 percent is the highest rating possible under this diagnostic code.  The Board notes that the medical records for this time period, described in more detail below, show evidence of severe lateral instability of the Veteran's left knee.  Therefore, the severe symptomatology experienced by the Veteran during this time period is recognized by the 30 percent rating under this diagnostic code, and a higher rating is not warranted under this diagnostic code because the Veteran is in already receipt of the maximum disability rating available under this code.

While the Veteran's severe left knee instability is recognized by the currently assigned 30 percent rating under Diagnostic Code 5257, the Board notes that the medical evidence of record for the time period beginning on September 1, 2004 but prior to April 14, 2009, described in detail below, also shows severe left knee arthritis with limitation of motion and objective evidence of painful motion.  In this regard, the Board notes that arthritis is rated on the basis of limitation of motion.  As it pertains to knee disabilities, the rated excursions of motion are flexion and extension.  

Specifically, under Diagnostic Codes 5003 and 5010, osteoarthritis or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. 

The Board notes that precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257), such as in the instant case, and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010), as referred to above.  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004). 

Limitation of flexion of a leg warrants a noncompensable disability rating if flexion is limited to 60 degrees; a 10 percent disability rating if flexion limited to 45 degrees; a 20 percent disability rating if flexion is limited to 30 degrees; and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Limitation of extension of a leg warrants a noncompensable disability rating if extension is limited to 5 degrees; a 10 percent disability rating if extension is limited to 10 degrees; a 20 percent disability rating if extension is limited to 15 degrees; a 30 percent disability rating if extension is limited to 20 degrees; a 40 percent disability rating if extension is limited to 30 degrees; and a 50 percent disability rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

After review of the evidence of record, the Board finds that the Veteran's left knee disability warrants a separate 10 percent rating for arthritis with limitation motion for the time period beginning on September 1, 2004 but prior to April 14, 2009.  In this regard, the Board notes that the June 2005 VA fee-basis examination report notes that Drawer and McMurray tests were normal for the left knee.  Crepitus and locking pain were present.  There was no ankylosis.  Range of motion of the left knee was noted to be from zero to 90 degrees, with pain setting in at 90 degrees.  Extension was full.  Range of motion was noted to be limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  Additional limitation could not be determined.  X-ray studies showed osteoarthritic changes of the tibiofemoral and patellofemoral joint with narrowing of the joint space.  Also noted were screws in place in the medial condyle of the distal femur.  The diagnosis of left knee status postoperative arthritis and instability secondary to left leg injury remained unchanged.  The examiner noted that in terms of the Veteran's ability to perform his usual occupation and daily activities as a postal worker, he should be restricted from activities which involve prolonged standing and walking, frequent kneeling, stooping, crouching, and bending.

VA treatment records from 2005 reflect that the Veteran's activity was limited due to knee pain, diagnosed as osteoarthritis of the knees.  

A January 2006 VA treatment record notes that the Veteran was seen for increasing left knee pain.  He wears a brace, which helps some.  Nonsteroidal anti-inflammatories have not helped.  He can ambulate for five minutes before he stops, but with great difficulty.  It was noted that he has severe left knee arthritis.  However, given his weight, he was determined not to be a candidate for total knee arthroplasty.  It was also noted that he was about to retire and wanted surgery before then.  

A May 2006 VA treatment record notes that the Veteran's left lower extremity was grossly well-aligned.  Left knee range of motion was from zero to 110 degrees.  There was 3+ laxity with valgus and no endpoint.  There was 2+ laxity with good endpoint on varus.  Drawer and Lachman's tests were negative.  X-rays revealed near complete loss of medial/lateral joint space, with subchondral sclerosis.  Lateral subluxation was about 5 mm.  Hardware was noted to be intact.  Given the severe varus/valgus laxity and probable difficulties balancing the knee, it was noted that after the first of the year the Veteran will likely need a constrained prosthesis.  It was noted that the Veteran decided not to retire from the Post Office, but that he would like to consider a total knee arthroplasty anyway, sometime after the first of the year.

A June 2006 private treatment record from L.A. Orthopaedic Center indicates that the Veteran has severe bilateral knee osteoarthritis.  He has had multiple cortisone injections and is a candidate for bilateral knee replacement.  He currently complains of severe pain in the bilateral knees and significant instability, both varus/valgus, and buckling of the knees, left more that right.  X-rays of the left knee show medial collateral ligament reconstruction, severe tricompartmental arthritis, lateral subluxation, and deformity.  He also had an open reduction internal fixation of the patella with severe osteoarthritis.  The Veteran's condition has worsened over time and he has severe recurrent subluxation and lateral instability of the left knee.  The Veteran suffers from pain not due to fatigue or lack of endurance but purely due to arthritis in the knee, instability in the knee, and weakness of the musculature.  He experiences severe pain with range of motion and minimal activity.  He uses a brace, but the private physician felt that it is ineffective due to the severity of his condition.

A November 2006 private X-ray study of the left knee showed narrowing of the medial and lateral knee joint compartments.  Also noted was that the medial subluxation of the femoral condyles with respect to tibial plateaus was unchanged.  The two screws through the medial epicondyles were also noted to be unchanged.  The patellofemoral compartment appeared adequate, but there were marginal spurs on the patella.  The impression was no change in the left knee degenerative knee joint compartment narrowing and 1.6 cm medial misalignment of the femoral condyles with that of the tibia since October 26, 2005.

An August 20, 2007 VA treatment record notes that the Veteran has severe osteoarthritis of the left knee.  On examination his left lower extremity was well-aligned.  His range of motion was from 10 degrees to 100 degrees.  There was mild varus/valgus laxity.

A November 2007 VA treatment record notes that there is residual left knee laxity.  Specifically, there is a 2+ laxity to valgus stress without definite end point, and a 1+ laxity with varus and with drawer stress testing of the left knee.  

In a December 2007 statement to the Injury Compensation Office, the Veteran indicated that as of July 2007 he has been assigned a more sedentary assignment at work.  His activities outside of work are next to nothing because of his knees.  He used to participate in sport fishing, both fresh and salt water.  But now, because of his knee conditions, he is limited to fresh water occasionally.  He cannot participate in any sports.  However, he tries to swim as part of his routine.  

A March 2008 private treatment record from L.A. Orthopaedic Center indicates that the Veteran complained of knee pain with standing, walking, climbing stairs, getting in and out of the car, squatting, and kneeling.  On examination there was no bruising, atrophy, or asymmetry.  There was mild valgus inclination in both knees, left greater than right.  Range of motion testing revealed full extension and 125 degrees of flexion.  Palpation of the left knee revealed tricompartmental tenderness along the joint lines and crepitus.  There was no ligamentous instability.  There was no effusion or tenderness.  McMurray's test was negative.  There was positive patellar grind in both knees.  Lachman and drawer tests were negative.  Motor strength was full.  X-rays revealed bilateral tricompartmental arthritis, left greater than right, valgus greater than patella, greater than medial.  

A January 2009 private treatment record from L.A. Orthopaedic Center indicates that the Veteran walks with an antalgic gait favoring the left side.  On examination, extension was to zero and flexion was to 125 degrees.  Palpation revealed joint line tenderness with evidence of crepitus with range of motion.  Valgus laxity was evident.  X-ray studies of the knees revealed severe tricompartmental arthritis, left greater than right.  Subluxation of the tibial lateral release was noted on the left.  

Based upon the a review of the record, the Board notes that the Veteran's left knee disability includes a diagnosis of severe arthritis with limitation of motion.  However, as noted previously, arthritis is rated on the basis of limitation of motion.  The limitation of motion of the Veteran's left knee is noncompensable when considered under Diagnostic Code 5260.  Notably, the evidence reflects that flexion of the Veteran's left knee was to 90 degrees at its worst, with pain beginning at 90 degrees.  Flexion was to 125 degrees at its best.  Even factoring additional loss of motion due to pain, fatigue, weakness, lack of endurance, and incoordination, flexion cannot be said to be limited to 45 degrees or less.  As such, it is noncompensable under Diagnostic Code 5260.  

The treatment records also generally show full extension, and thus a noncompensable rating when considered under Diagnostic Code 5261.  The Board notes that extension was limited to 10 degrees in an August 20, 2007 VA treatment record.  However, this degree of limitation of motion appears to have been an isolated finding.  When viewed as a whole, the evidence more often than not (in fact, in every instance except this one) shows completely full extension of the left knee.  The medical evidence both prior to August 20, 2007, and subsequent to that date, shows full extension.  In any event, extension was never noted to be limited to more than 10 degrees, even considering additional loss of motion due to pain, fatigue, weakness, incoordination, and lack of endurance.  Therefore, even considering the increased limitation of extension found in August 2007, a separate 10 percent rating, but no higher, is for application based upon the Veteran's severe arthritis with limitation of motion for the time period beginning on September 1, 2004 but prior to April 14, 2009.  Specifically, extension limited to 10 degrees warrants only a 10 percent rating under Diagnostic Code 5261.  Full extension warrants a nonsompensable rating under Diagnostic Code 5261.  As such, a separate 10 percent rating, but no higher, is warranted for arthritis with limitation of motion of the left knee for the time period beginning on September 1, 2004 but prior to April 14, 2009.

The Board recognizes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, after consideration of all the evidence of record, the Board concludes that the Veteran's service-connected knee arthritis and instability is not manifested by symptomatology greater than that shown by the objective evidence of record for the time period beginning on September 1, 2004 but prior to April 14, 2009.  In this regard, the Veteran has never alleged that his left knee flexion or extension is worse than the objective evidence reflects, nor has he alleged that he has ankylosis or nonunion of the tibia or fibula, as discussed further below.  

In addition to evaluating the Veteran's left knee arthritis and instability in terms of entitlement to a rating in excess of 30 percent based upon severe instability and entitlement to a separate rating based upon arthritis with limitation of motion, the Board has also considered the potential applicability of other diagnostic criteria pertaining to knee disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating that the Board must consider and discuss all applicable provisions of law and regulation where they are made "potentially applicable through the assertions and issues raised in the record").  As noted above, the Board has already determined that a higher rating is not warranted under Diagnostic Code 5257 for instability because the severe instability experienced by the Veteran for this time period is contemplated by the currently assigned 30 percent rating under this code, and a separate 10 percent rating has been granted herein for severe arthritis based upon limitation of motion.  Moreover, a higher rating is not warranted under any other diagnostic code.  In this regard, there is no competent lay or medical evidence of record indicating that the Veteran's left knee disability is characterized by symptomatology or manifestations associated with ankylosis or nonunion of the tibia and fibula.  

In sum, for the time period beginning on September 1, 2004 but prior to April 14, 2009, a rating in excess of 30 percent is not warranted based upon instability of the left knee; however, a separate 10 percent rating based upon arthritis with limitation of motion is granted.

The next time period at issue is the period beginning on June 1, 2010.  This is the time period which follows the Veteran's total left knee replacement surgery on April 14, 2009 and the resulting temporary 100 percent rating assigned beginning on that date through May 31, 2010.  For the time period beginning on June 1, 2010, as noted previously, the RO rated the Veteran's left knee disability, status post total left knee arthroplasty, as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055, the diagnostic code for rating knee replacements.  

Pursuant to the Rating Schedule, a knee replacement is to be rated as 100 percent disabling for a minimum of one year following implantation of the prosthesis.  38 C.F.R. § 4.71a , Diagnostic Code 5055.  Thereafter, the knee should be rated pursuant to the criteria found in Diagnostic Code 5055.  Under that code, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability should rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  Id.  In this case, the Veteran underwent total left knee arthroplasty on April 14, 2009.  As of that date, a 100 percent rating was assigned for treatment for a service-connected condition requiring convalescence.  In the April 2010 rating decision granting the 100 percent rating, it was noted that the 100 percent rating was assigned for 13 months following prosthetic replacement of the knee joint.  Thereafter, the Veteran's left knee disability was assigned the minimum 30 percent rating, effective from June 1, 2010. 

The medical evidence for this time period includes an April 14, 2009 private treatment record, which notes that the Veteran underwent a left total knee arthroplasty with navigation for severe osteoarthritis of the left knee.  Post-operative X-ray studies showed a left total knee arthroplasty with cemented distal femoral and proximal tibial components.  Patellar resurfacing was also noted.  No hardware failure or loosening was identified.  Bone alignment and articulation were otherwise within normal limits.  No fracture, dislocation, or subluxation was identified.  Soft tissue structures were noted to be grossly unremarkable.  The impression was status post left total knee arthroplasty, anatomically aligned.

An April 14, 2009 worker's compensation case record indicates that over the years, the Veteran has had progressive left knee pain.  It was noted that on the morning of April 20, 2009, the Veteran had minimal knee pain.  He expressed a desire to go home.  He was discharged, ambulating with crutches and with instructions for home physical therapy.  The diagnoses included osteoarthritis of the left knee, status post left total knee arthroplasty on April 14, 2009.  

The January 2010 VA examination report notes that the Veteran complained of giving way, pain, stiffness, and decreased speed of the left knee joint.  He denied deformity, instability, pain, weakness, and incoordination.  He stated that there have been no locking episodes, but there have been repeated effusions, with inflammation, warmth, swelling, and tenderness.  He endorsed moderate flare-ups, which last hours and occur every three to four months.  Overuse, walking more than a quarter of a mile at a time, squatting, kneeling, climbing, and descending stairs are precipitating factors.  Alleviating factors include nonsteroidal anti-inflammatory medication and rest.  The Veteran feels that flare-ups cause an additional 30 percent loss of function for climbing, squatting, walking, and kneeling.  He is able to stand for more than one hour, but less than three hours.  He can walk one quarter of a mile.  He does not use any assistive devices.  

On examination it was noted that the Veteran's gait was antalgic.  There is loss of bone due to arthroplasty.  There was tenderness and weakness, but no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Range of motion testing revealed objective evidence of pain with active motion on the left.  Flexion was from zero to 125 degrees.  Extension was noted to be normal (zero degrees).  There were no additional limitations after three repetitions of range of motion testing.  There was no joint ankylosis.  X-ray studies from November 2007 were reported.  It was noted that the Veteran is retired as of 2008 due to eligibility by age or duration of work and medical problems, including his left knee and left shoulder arthritis.  The examiner stated that the left knee disability impacts the Veteran's occupational activities in terms of decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain in the lower extremity.  The resulting work problems are being assigned different duties and increased absenteeism.  The left knee disability has a moderate effect on chores, shopping, and exercise.  The disability prevents him from playing sports.  There is a mild effect on recreation, traveling, bathing, dressing, and driving.  There is no effect on feeding, toileting, and grooming.  

When considering the claim for an increased rating under Diagnostic Code 5055, the Board notes that a higher, 60 percent rating is not warranted because the competent evidence of record does not demonstrate chronic residuals consisting of severe painful motion or weakness in the affected extremity.  While the Veteran still endures painful motion, weakness, and tenderness, the evidence does not reflect severe painful motion or weakness.  In this regard, the January 2010 VA examiner simply noted the presence of tenderness and weakness, without any qualifier.  Such notation, coupled with the findings described below, which do not indicate any severe effects from the disability, fail to support a finding of severe painful motion or weakness.  Moreover, objective evidence of pain was noted during the range of motion testing, but severe pain was not indicated, and no additional limitations were found after three repetitions.  The Board finds that these medical findings are not indicative of the severe pain or weakness contemplated by the 60 percent rating under Diagnostic Code 5055.  The Veteran's left knee disability only prevents him from participating in sports, and has only a moderate effect on chores, shopping, and exercise.  A mild effect was noted on recreation, traveling, bathing, dressing, and driving.  These findings are inconsistent with a determination of severe painful motion or weakness of the affected extremity.  As such, a higher rating of 60 percent is not warranted under Diagnostic Code 5055.

Regarding whether the Veteran could receive a higher rating for his left knee disability, status post total knee arthroplasty, for this time period by analogy to Diagnostic Codes 5256, 5261, or 5262, the Board finds that he cannot.  In this regard, there is no ankylosis of the left knee joint.  As indicated in the January 2010 VA examination report, the Veteran retains useful motion of the joint.  Therefore, a higher rating is not warranted on this basis under Diagnostic Code 5256.  Additionally, extension was full at the January 2010 VA examination.  Such a range of motion does not warrant a rating in excess of 30 percent under Diagnostic Code 5261.  Moreover, there is no evidence of nonunion of the tibia and fibula with loose motion, requiring a brace.  X-rays taken after the surgery do not reflect such findings.  Therefore, a higher rating under Diagnostic Code 5262 is also unwarranted.  As such, a rating in excess of 30 percent is not for application for the time period beginning on June 1, 2010. 

As previously indicated, the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered the Veteran's assertions and notes that the VA examiner has also considered his complaints.  However, after consideration of all the evidence of record, the Board concludes that the Veteran's service-connected knee disability, status post total left knee replacement, is not manifested by symptomatology greater than that shown by the objective evidence of record for this period of the appeal.  In this regard, the Veteran has never alleged that he has ankylosis or nonunion of the tibia and fibula with loose motion.  Although he alleged at the January 2010 VA examination that during flare-ups, his range of motion is 30 percent worse than it is otherwise, the examiner found no evidence of additional loss of motion after repetitive testing, and extension was full to begin with.  As such, even taking into consideration the Veteran's assessment of his flare-ups, extension is not limited to 30 degrees or less.  Thus, a higher rating is not warranted on this basis.

The Board has also considered whether the Veteran could receive a higher or separate rating under any other diagnostic code, but has found none.  In this regard, there is no instability whatsoever in the Veteran's left knee, status post total left knee arthroplasty, and flexion is to a noncompensable degree.  There is no other diagnostic code under which the Veteran could receive a higher rating.  

In sum, the Board has considered the VA treatment records, private treatment records, Workers Compensation Records, and the Veteran's statements.  These records contain no findings or statements justifying more than a 30 percent rating for the left knee disability during the time period beginning on June 1, 2010. 

Consideration has been given to assigning additional staged ratings; however, at no time during the appropriate appeal period has the service-connected disability at issue warranted more than a 30 percent rating, apart from the separate 10 percent rating granted herein for the time period beginning on September 1, 2004, but prior to April 14, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the 30 percent rating under Diagnostic Code 5257, representing severe lateral instability or recurrent subluxation adequately addresses the left knee disability and symptomatology.  A separate rating has been assigned for arthritis with limitation of motion.  Additionally, there are higher ratings available under different diagnostic codes for rating disabilities of the knee and the leg, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left shoulder disability is denied.

A rating in excess of 30 percent for left knee arthritis and instability is denied for the time period beginning on September 1, 2004 but prior to April 14, 2009.

A separate 10 percent rating for left knee arthritis with limitation of motion is granted for the time period beginning on September 1, 2004 but prior to April 14, 2009.

A rating in excess of 30 percent for left knee disability, status post total left knee arthroplasty, is denied for the time period beginning on June 1, 2010.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is some evidence that the Veteran may be unemployed due at least in part to his service-connected left knee disability.  In the January 2010 VA examination report, the examiner noted that the Veteran retired in 2008 because he was eligible based upon his age and duration of work, and because of medical or physical problems, which, notably, included his service-connected left knee disability.  As such, the evidence of record reflects that the Veteran may be unemployed as a result of his service-connected left knee disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the appellant's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


